Opinion by
Judge Cofer:
It is not alleged that the judgment, satisfaction of which is sought in this suit, was unpaid at the time the suit was brought; and the petition is, therefore, insufficient, and the judgment in this case must consequently be reversed.
As any inaccuracy of the judgment may be corrected upon a return of the cause, it is not necessary to decide whether such inaccuracy is error to be corrected here, or misprision to be corrected in the court below.
The judgment is reversed and the cause is remanded with directions to allow the appellee to amend his petition and for further proceedings.